___________

                                     No. 95-3360
                                     ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             *
     v.                                      *
                                             *
Loren M. Welsand, also known as              *   Appeal from the United States
Larry Willson,                               *   District Court for the
                                             *   District of Minnesota.
              Appellant,                     *
                                             *         [UNPUBLISHED]
Sarah Welsand, also known as                 *
Sarah Willsend,                              *
                                             *
              Defendant.                     *


                                     ___________

                     Submitted:      March 28, 1996

                            Filed:   April 3, 1996
                                     ___________

Before BEAM, LOKEN, MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     In 1993, Loren M. Welsand was convicted of various federal offenses
and ordered to pay restitution.         The government subsequently instituted
this fraudulent-conveyance action alleging that Welsand had fraudulently
conveyed   his   vendor's    interest   in   monthly    contract   payments   to   his
daughter, in an effort to keep the payments from being levied upon to
satisfy his remaining restitution obligation.            Welsand repeatedly failed
to respond to the government's discovery requests, and ultimately delayed
the discovery process in this action for more than a year.             In a second
order compelling discovery, the district court1 warned Welsand that if he
failed to comply fully with the government's requests, default judgment
would be entered against him.    When Welsand failed to produce all the
documents that had been requested, the district court entered default
judgment in favor of the government.


     We do not believe the district court abused its discretion in
entering default judgment against Welsand when he failed to fully comply
with the court's second discovery order.   See Fed. R. Civ. P. 37(b)(2)(C)
(authorizing such a sanction when party "fails to obey an order to provide
or permit discovery"); Comiskey v. JFTJ Corp., 989 F.2d 1007, 1009 (8th
Cir. 1993) (standard of review); cf. Lorin Corp. v. Goto & Co., 700 F.2d
1202, 1208 (8th Cir. 1983) (dismissal with prejudice warranted where
plaintiff failed to comply fully with court's order to "make discovery,"
and provided only incomplete answers to interrogatories and small fraction
of requested documents).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota, adopting the report
and recommendation of the Honorable Jonathan G. Lebedoff, United
States Magistrate Judge for the District of Minnesota.

                                   -2-